660 S.E.2d 533 (2008)
In the Matter of Arthur Hurst ENGLISH, IV.
No. S08Y1089.
Supreme Court of Georgia.
April 21, 2008.
Lee Sexton, Sexton, Key & Hendrix, P.C., Stockbridge, for Appellant.
Jonathan Winslow Hewett, State Bar of Georgia, William P. Smith, III, General Counsel, State Bar of Georgia, for Appellee.
Jeffrey S. Ward, Chair, Review Panel, Brunswick, other party representation.
PER CURIAM.
This disciplinary matter is before the Court pursuant to Respondent Arthur Hurst English IV's petition for voluntary surrender of license which he filed pursuant to Bar Rule 4-227(b). In the petition, English, who has been a member of the Bar since 2000, admits that on September 22, 2006 a jury in Lamar County convicted him of theft by receiving (three counts); that two of those violations were felony violations of the Criminal Code of Georgia; that, although one felony conviction was vacated on appeal, he remains convicted of one felony and two misdemeanor counts of theft by receiving, see English v. State, 288 Ga.App. 436, 654 S.E.2d 150 (2007); and that his convictions constitute violations of Rule 8(a)(2)and (3) of Bar Rule 4-102(d). The maximum penalty for a single violation of Rule 8(a)(2) or (3) is disbarment.
We have reviewed the record and agree to accept English's petition for voluntary surrender of his license. Accordingly, the name of Arthur Hurst English IV hereby is removed from the rolls of persons entitled to practice law in the State of Georgia. English is reminded of his duties under Bar Rule 4-219(c).
Voluntary Surrender of License Accepted.
All the Justices concur.